Citation Nr: 0838844	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  99-22 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial higher rating for a back 
disability, rated as 10 percent disabling as of March 6, 
1999, and as 20 percent disabling as of September 26, 2003.

2.  Entitlement to service connection for a discrepancy in 
leg length, to include as secondary to a back disability.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to March 
1999.



This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, that awarded the veteran noncompensable service 
connection for a back disability (functional scoliosis of the 
thoracic and lumbar area with radicular irritation of the 
mild and upper thoracic nerves, secondary to scoliosis and 
flattening of the thoracic kyphosis), and denied her claim 
for service connection for a discrepancy in leg length, 
claimed as secondary to the back disability.  By a September 
2000 rating decision, the RO increased the veteran's back 
disability rating to 10 percent, effective March 6, 1999.  In 
January 2002, the veteran's case was transferred to the RO in 
Phoenix, Arizona.  In December 2002 and September 2005, the 
Board remanded the case for further development.  In February 
2008, the RO assigned a higher rating of 20 percent for the 
back disability, effective September 26, 2003.  However, as 
the increases granted do not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  From March 6, 1999, the effective date of service 
connection, to September 25, 2003, the veteran's back 
disability (functional scoliosis of the thoracic and lumbar 
area with radicular irritation of the mild and upper thoracic 
nerves, secondary to scoliosis and flattening of the thoracic 
kyphosis) was manifested by no more than slight lumbosacral 
strain or limitation of motion of the lumbar and thoracic 
spine, and no more than mild intervertebral disc syndrome.  
No pain was demonstrated on range of motion, nor were there 
any findings of muscle spasm on extreme forward bending, or 
unilateral loss of lateral motion in the standing position.  
The veteran's back disability was not productive of any 
incapacitating episodes.  There were no findings of 
ankylosis, complete bony fixation of the spine, or fractured 
vertebrae of the thoracic or lumbar spine.  Neurological 
manifestations associated with the back disability were not 
shown.  

2.  Since September 26, 2003, the veteran's back disability 
has been manifested by no more than moderate lumbosacral 
strain or limitation of motion of the lumbar and thoracic 
spine, and no more than moderate intervertebral disc 
syndrome.  On range of motion testing of the lumbar spine, 
the veteran has been shown to have forward flexion to 65 
degrees, extension to 22 degrees, right and left lateral 
flexion to 25 degrees, and right and left lateral rotation, 
with pain at 20 degrees, with all ranges of motion affected 
by pain.  There is no clinical evidence that the disability 
has resulted in six weeks of incapacitating episodes within 
the past 12 months.  There have been no findings of 
ankylosis, complete bony fixation of the spine, or fractured 
vertebrae of the thoracic or lumbar spine.  Neurological 
manifestations associated with the back disability have not 
been shown.  

3.  A discrepancy in the length of the veteran's legs existed 
prior to service and was not aggravated beyond its normal 
progression in service.  


CONCLUSIONS OF LAW

1.  From March 6, 1999, to September 25, 2003, the criteria 
for a rating in excess of 10 percent for a back disability 
were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5291, 5292, 
5293, 5295 (2002 and 2003).

2.  Since September 26, 2003; the criteria for a rating in 
excess of 20 percent for a back disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§3.321, 4.40, 
4.45, 4.71a, DCs 5291, 5292, 5293, 5295 (2002 and 2003), 
5003, 5236, 5237, 5242, 5243 (2007).

3.  The criteria for service connection for a leg length 
discrepancy have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2007).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.  
38 C.F.R. § 4.45 (2007).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003, 5010 (2007).  The criteria for the 
evaluation of traumatic arthritis in DC 5010, directs that 
the evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010 (2007).  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010 
(2007).  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1 (2007).  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

During the pendency of this appeal, the regulations for 
rating disabilities of the spine were twice revised, 
effective September 23, 2002, and effective September 26, 
2003.  67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 
(Aug. 27, 2003).  Where the law or regulations governing a 
claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change, but must apply both criteria to the 
period after the effective date of the regulatory change and 
determine which is more favorable to the claimant.  
VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The Board 
finds that the following decision results in no prejudice to 
the veteran in terms of any lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has evaluated the veteran's thoracic and lumbar 
spine disability under multiple diagnostic codes to determine 
if there is any basis to increase the assigned rating.  Such 
evaluations involve consideration of the level of impairment 
of a veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2007).  

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, a noncompensable rating was 
warranted for slight limitation of motion of the thoracic 
spine.  A 10 percent rating was warranted for limitation of 
motion that was either moderate or severe.  38 C.F.R. 
§ 4.71a, DC 5291 (2001).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since that rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating criteria for the 
evaluation of intervertebral disc syndrome was amended to 
evaluate the disorder either on the total duration of 
incapacitating episodes resulting from intervertebral disc 
syndrome over the past 12 months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2003).

That regulation was again slightly revised in September 2003.  
Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral strain) and 5243 (intervertebral 
disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
code for intervertebral disc syndrome (DC 5243), permits 
evaluation under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243 (2007).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2 (2007).

Here, the veteran contends that she is entitled to a higher 
rating for her back disability for each of the periods from 
March 6, 1999, to September 25, 2003, and from September 26, 
2003, to the present.  Her entitlement to an increased rating 
for each of these periods will be evaluated in turn.

March 6, 1999, to September 25, 2003

For the period from March 6, 1999, to September 25, 2003, the 
veteran's back disability (functional scoliosis of the 
thoracic and lumbar area with radicular irritation of the 
mild and upper thoracic nerves, secondary to scoliosis and 
flattening of the thoracic kyphosis) was rated 10 percent 
disabling under DC 5200-5295.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned; the additional code is shown after 
the hyphen.  38 C.F.R. § 4.27 (2007).  

The Board recognizes that the RO initially rated the 
veteran's back disability under DC 5200, which pertains to 
ankylosis of scapulohumeral articulation, and DC 5295, which 
contemplates lumbosacral strain.  38 C.F.R. § 4,71a, DC 5205.  
38 C.F.R. § 4,71a, DCs 5200, 5295.  However, the evidence of 
record does not establish, nor does the veteran contend, that 
she has ever had ankylosis of scapulohumeral articulation.  
Therefore the Board finds that the diagnostic code pertaining 
to that disability, DC 5200, is not applicable in this case.  
38 C.F.R. § 4.71a, DC 5200 (2007).  The diagnostic code 
pertaining to lumbosacral strain (DC 5295) is applicable, 
however, as are DCs 5291, 5292, and 5293, which contemplate 
limitation of motion of the thoracic and lumbar spine 
segments and intervertebral disc syndrome (IDS), 
respectively.  38 C.F.R. § 4.71a, DCs 5291, 5292, 5293 
(2007).  

It has not been contended or shown that the veteran had 
complete bony fixation of the spine (DC 5286) or ankylosis of 
either the thoracic or lumbar spine segments (DCs 5288 and 
5289).  Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable during this period.  
Additionally, radiographic evidence of vertebral fracture was 
not identified.  Therefore the diagnostic criteria pertaining 
to residuals of a fracture of the vertebra are not applicable 
because demonstrable deformity of a vertebral body was not 
shown (DC 5285).

Evidence for consideration during this period includes the 
reports of VA examinations of the spine conducted in March 
1999 and July 2000.

The Board now turns to the applicable criteria.  Under the 
old schedular criteria of DC 5292, a higher rating of 20 
percent was not warranted unless there was moderate 
limitation of lumbar motion. 38 C.F.R. § 4.71a, DC 5292.  
38 C.F.R. § 4.71a, DC 5292.  

On VA examination in March 1999, the veteran reported that 
her back disability had been manifested in service by chronic 
pain in the middle of her spine which radiated down to her 
lower back.  She indicated that her back pain began during 
basic training and that she underwent physical therapy in 
service.  Additionally, the veteran told the March 1999 VA 
examiner that she had experienced locally centered low back 
pain in service, which interfered "with her sleep and most 
of her daily activities."  However, the veteran added that 
the pain had since resolved that it was "no longer giving 
her any problems at all."  Further, she denied any weakness, 
numbness, or spasm in her low back, but indicated that she 
still experienced radiating pain from her mid-back down her 
spine.  While noting that the use of NSAIDs or modalities did 
not relieve her current back pain symptoms, the veteran 
denied that the symptoms interfered with her daily living 
activates.  She also denied using any orthotic equipment to 
address her back pain.  

Physical examination of the lumbar spine revealed abnormal 
curvature of the spine.  The range of motion of the veteran's 
lumbar spine was as follows: forward flexion to 90 degrees, 
40 degrees backward and side bending; and 50 degrees 
rotation, bilaterally; no extension measurements were 
indicated.  There was no indication that her ranges of motion 
were limited by pain.  She was noted to have a normal gait, 
lordosis, and thoracic kyphosis.  Additionally, the veteran 
was noted to be able to forward flex her thoracic spine and 
backward bend without difficulty.  Her muscles of inspiration 
and expiration were noted to function normally.  Further, it 
was expressly stated that the veteran had no range of motion 
loss throughout her thoracic spine.  Based upon the veteran's 
statements, clinical examination, and a review of her service 
medical records, she was diagnosed with osteopathic somatic 
dysfunction in the thoracic T5 region, causing some mild 
fascial pain, and a history of low back pain with complete 
resolution.

The veteran underwent a follow-up VA examination in July 
2000, while she was pregnant with her first child.  At that 
time, she reported continued middle back pain and a 
resurgence of low back pain, punctuated by occasional painful 
flare-ups, which arose after certain activities, such as 
rolling over on her back.  She stated that she had been 
taking muscle relaxers and codeine to treat her back pain, 
but that neither treatment had proven effective.  The veteran 
denied any pain in her lower extremities, and did not 
indicate any muscle spasms, muscle weakness, fatigability, or 
other problems affecting her bowel and bladder functions.  
She stated she could sit or stand for about an hour and then 
had to change positions.  She denied any impact on her 
ability to walk, sleep, or engage in sexual activity.  The 
veteran further stated that her back pain was not affected by 
changes in the weather.  Nevertheless, she maintained that 
her symptoms impacted her employment by preventing her from 
continuing in her job as a sales clerk.  She added that she 
currently worked as a daycare provider, but that she could 
not take care of infant children because of the lifting 
requirements. 

Clinical examination showed found ranges of motion of the 
veteran's lumbar spine for forward flexion to 110 degrees and 
extension to 30 degrees.  No bending or rotation measurements 
were obtained.  It was expressly noted that the veteran 
experienced no discomfort at the extremes of lumbar flexion 
or extension.  Additionally, the veteran was noted to have 
flexion of the thoracic spine to 5 degrees and extension to 
zero.  Further, while the veteran was found to have a normal 
gait, it was noted that she exhibited "functional scoliosis 
secondary to the shortening of the left lower extremity" as 
well as "flattening of the thoracic kyphosis," which, in 
the examiner's opinion, was the result of "a structural 
disorder."  The diagnosis was "functional scoliosis 
involving the thoracic and lumbar area with radicular 
irritation of the mid and upper thoracic nerves secondary to 
scoliosis and flattening of the thoracic kyphosis."  It was 
also noted that because the examination had been conducted 
during a period of quiescent symptoms, the clinical findings 
"could be significantly altered" during a period of flare-
up.  Further, the VA examiner found that "quantification of 
such changes would require examination during a flare-up."

Based upon the ranges of motion recorded at March 1999 and 
July 2000 VA examinations, the only examinations during the 
relevant appeals period in which range of motion was 
assessed, the Board concludes that the limitation of motion 
of the veteran's lumbar spine during this period most 
accurately fell within the slight range.  As noted above, the 
veteran's demonstrated lumbar ranges of motion during the 
relevant appeals period were all in the normal, or greater 
than normal range.  At no time was her range of motion noted 
to be moderate, moderately severe, severe, or extremely 
minimal.  Thus, under the old qualitative criteria for 
evaluating limitation of motion of the lumbar spine, the 
veteran's back disability was slight, for which a 10 percent 
rating was warranted.  38 C.F.R. § 4.71a, DC 5292 (2002).  
Accordingly, the old schedular criteria of DC 5292 cannot 
serve as a basis for an increased rating in this particular 
case.

Under the old schedular criteria of DC 5295, a higher rating 
of 20 percent was not warranted unless there was muscle spasm 
on extreme forward bending, and unilateral loss of lateral 
motion in the standing position.  38 C.F.R. § 4.71a, DC 5295 
(2002).  In this case, reports of VA examination dated in 
March 1999 and July 2000 demonstrated that palpation of the 
paraspinal muscles caused some discomfort.  However, there 
was no pain on palpation of the lumbar paravertebral muscles 
or the sacroiliac joints.  Additionally, the veteran was 
noted to have normally functioning muscles of inspiration and 
expiration.  Further, she expressly denied any weakness, 
numbness, or spasms in her low back at the time of her March 
1999 VA examination.  Nor did she indicate any muscle spasm, 
muscle weakness, fatigability on subsequent examination in 
July 2000.  Accordingly, the Board finds that the veteran's 
back disability does not satisfy the criteria for a higher 
rating of 20 percent under the old criteria of DC 5295.  

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome (IDS), would entitle the veteran 
to a higher rating, the evidence for consideration does not 
demonstrate neurological abnormalities related to the back 
disability that are more than mild in degree.  During her 
March 1999 and July 2000 VA examinations, the veteran noted 
that she experienced occasional pain radiating from the 
middle of her back down to her lower spine, but expressly 
denied experiencing symptoms of radiation into the lower 
extremities, numbness or weakness in the lower extremities, 
and bowel or bladder incontinence.  Additionally, at each of 
those examinations, the veteran's gait was assessed as 
normal.  She was able to squat and heel walk from a squat 
without any adaptive movement, and stand on one leg without 
difficulty.  She had a negative straight leg raising 
bilaterally.  Her sensation was intact to light touch and 
pinprick in the lower extremities, bilaterally.  There was no 
evidence of any sensory or motor deficits of either lower 
extremity, nor any evidence of pathologic reflexes.  The deep 
tendon reflexes of the lower extremities were present and 
normal.  Thus, the overall findings in the medical records do 
not support a conclusion that the veteran had radiculopathy 
or any other neurological symptoms amounting to moderate 
recurrent attacks of IDS, related to her service-connected 
back injury.  The veteran is thus not entitled to an 
increased rating for her back disability under the criteria 
of DC 5293 in effect before September 2002.

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002, and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under that code, a 10 percent rating was 
warranted for IDS with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  A rating of 20 percent was warranted for 
IDS with incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.  A rating of 40 percent was warranted for IDS with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Finally, a rating of 60 percent was warranted for IDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Here, there is no evidence that the veteran was prescribed 
bed rest by a physician for at least two weeks during any 
one-year period of the rating period under consideration.  
Moreover, at the time of her March 1999 VA examination, the 
veteran expressly stated that her in-service back pain had 
largely been resolved and no longer interfered with her daily 
living activities.  Further, while the veteran reported on VA 
examination in July 2000 that her back disability affected 
her ability to work as a sales clerk because she could not 
"do a lot of lifting," she stated that she continued to 
work as a daycare provider and that her symptoms did not 
otherwise interfere with her ability to perform daily-living 
activities, including walking, sleeping, or engaging in 
sexual activity.  Accordingly, the Board finds that the 
veteran is not entitled to an increased rating based on  
incapacitating episodes.

There is no evidence of record from March 6, 1999, to 
September 25, 2003, showing incapacitating episodes as 
defined under the old schedular criteria pertaining to IDS or 
the version of  DC 5293 in effect from September 23, 2002, to 
September 26, 2003.  Therefore, it is necessary to determine 
whether the veteran may be entitled to a higher rating if 
chronic orthopedic and neurological manifestations are 
evaluated separately and combined with all other 
disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in March 1999, the veteran had forward flexion to 
90 degrees, 40 degrees backward and side bending; and 50 
degrees rotation, bilaterally, with no evidence of limited 
range of motion due to pain.  In July 2000, the veteran 
demonstrated forward flexion to 110 degrees and extension to 
30 degrees.  Taken together, those ranges of motion would 
warrant a rating of no more than 10 percent under the 
diagnostic criteria in effect prior to September 26, 2003, 
because they represent only slight limitation of motion.  
38 C.F.R. § 4.71a, DCs 5292, 5295 (2002).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123, 4.124a (2007).

The Board has found that the veteran is not entitled to a 
rating in excess of 10 percent for the orthopedic 
manifestations of her back disability under the rating 
criteria in effect prior to September 2003.  Consideration 
has been given to the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  Although the veteran complained of flare-ups, these 
were found to occur only after certain activities, such as 
rolling over in bed at a time when the veteran was pregnant.  
The Board acknowledges that the July 2000 VA examiner 
indicated that the examination had been conducted during a 
period of "quiescent symptoms," and that, as a result, the 
clinical findings "could be significantly altered" during a 
period of flare-up.  However, there is no evidence of record 
suggesting that the effects of the veteran's back disability 
went beyond those contemplated in the 10 percent rating 
assigned for the period from March 6, 1999, to September 25, 
2002.  Indeed, the veteran's complaints do not, when viewed 
in conjunction with the medical evidence, tend to establish 
pain, weakened movement, excess fatigability, or 
incoordination to the degree that would warrant a higher 
rating during that period.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The next question before the Board is whether the veteran is 
entitled to a separate rating for any neurological 
manifestations.  DC 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Disability ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate, or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of 
the sciatic nerve, and DC 8720 refers to neuralgia of the 
sciatic nerve.

As noted above, on VA examination in March 1999 and July 
2000, the veteran reported occasional pain radiating from the 
middle of her back down to her lower spine.  She was 
diagnosed with "radicular irritation of the mid and upper 
thoracic nerves secondary to scoliosis and flattening of the 
thoracic kyphosis" at the latter examination.  
Significantly, however, the veteran expressly denied 
experiencing symptoms of radiation into the lower 
extremities, numbness or weakness in the lower extremities, 
or bowel or bladder incontinence.  Additionally, at each of 
those examinations, the veteran's gait was assessed as 
normal.  She was able to squat and heel walk from a squat 
without any adaptive movement, and stand on one leg without 
difficulty.  She had a negative straight leg raising 
bilaterally.  Her sensation was intact to light touch and 
pinprick in the lower extremities, bilaterally.  There was no 
evidence of any sensory or motor deficits of either lower 
extremity, nor any evidence of pathologic reflexes.  The deep 
tendon reflexes of the lower extremities were present and 
normal.  

While the medical evidence from March 6, 1999, to September 
25, 2003 shows that the veteran had "radicular irritation of 
the mid and upper thoracic nerves," there were no complaints 
or clinical findings indicating that she experienced any 
radiculopathy affecting her lower extremities.  Accordingly, 
the Board concludes that the evidence of record does not 
support an award of a separate rating for neurological 
manifestations of her back disability in her lower 
extremities under DC 8520.  

With respect to the veteran's thoracic spine, the Board 
observes that under the old schedular criteria, DC 5291 
provided for a 10 percent evaluation for either moderate or 
severe limitation of motion of the dorsal (thoracic) spine.  
38 C.F.R. § 4.71a, DC 5291.  As noted above, on VA 
examination in March 1999, the veteran was expressly found to 
have normal range of motion in her thoracic spine.  On VA 
examination in July 2000, she demonstrated flexion to 5 
degrees and extension to zero degrees.  While acknowledging 
that the veteran demonstrated some limitation of motion in 
her thoracic spine at the July 2000 VA examination, the Board 
considers it significant that the examination was conducted 
while the veteran was pregnant and that no pain on motion was 
found.  For that reason, the Boar finds those findings to be 
of limited probative value.  The record is otherwise void of 
evidence of limitation of motion of the thoracic spine from 
March 6, 1999, to September 25, 2003.  Accordingly, the Board 
finds that, even taking into account the provisions regarding 
pain on use, at no time during this period was the veteran's 
thoracic limitation of motion either moderate or severe, and 
therefore she is not entitled to an increased rating under DC 
5291.  

The Board has considered whether a higher rating might be 
warranted for any time from March 6, 1999, to September 25, 
2003.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the veteran's back 
disability has not warranted a rating greater than 10 
percent, and that she is not entitled to separate ratings for 
the neurological manifestations of her back disability in her 
lower extremities during the relevant time period.  As the 
preponderance of the evidence is against the veteran's claim 
for increase for this period, that claim is denied.  
38 U.S.C.A. § 5107(b) (West 2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

September 26, 2003, to the Present

For the period from September 26, 2003, to the present, the 
veteran's back disability has been rated 20 percent disabling 
under DC 5237, the revised code for lumbosacral strain, which 
is rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5237, General 
Rating Formula for Diseases and Injuries of the Spine (2007).  
Other applicable diagnostic codes include DC 5292, which 
contemplates limitation of motion of the lumbar spine, DC 
5293, which contemplates intervertebral disc syndrome, and DC 
5295, which contemplates lumbosacral strain.  38 C.F.R. § 
4.71a, DCs 5292, 5293, 5295.  Additionally, the Board will 
consider DC 5242, which pertains to degenerative arthritis of 
the spine, and DC 5243, the revised diagnostic code for IDS, 
which are also rated under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 
5242, 5243, 5292 (2007).  DC 5242, however, may not serve as 
a basis for an increased rating in this case.  The lumbar 
vertebrae are considered a group of minor joints that is 
ratable on parity with a major joint.  38 C.F.R. § 4.45.  DC 
5242 directs that degenerative arthritis of the spine be 
evaluated under DC 5003.  38 C.F.R. § 4.71a, DC 5243.  DC 
5003 allows for the assignment of a 20 percent rating only 
where there is X-ray evidence of arthritis of two or more 
major joints or two or more minor joint groups.  The lumbar 
spine may only be rated as one major joint.  Regardless, the 
veteran is already in receipt of a compensable rating based 
on limitation of motion, and thus neither DC 5003 nor 5242 
may serve as a basis for an increased rating in this case.  
38 C.F.R. § 4.71a, DC 5003, 5242.

It has not been contended or shown that the veteran has 
residuals of a fracture of the vertebra (DC 5285), complete 
bony fixation of the spine (DC 5286), or ankylosis of the 
lumbar or thoracic spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable.

Under the old schedular criteria of DC 5292, a higher rating 
of 40 percent was not warranted unless there was severe 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292.  As 
noted previously, the veteran was not entitled to a higher 
rating under this diagnostic code based upon her March 1999 
and July 2000 VA examinations.  

The record reflects that she underwent a third VA examination 
in May 2006.  
As she had on previous VA examinations, the veteran reported 
pain in her middle and lower back.  While conceding that her 
pain was not constant, she indicated that she experienced 
painful flare-ups "almost every month," which could last as 
long as two to three weeks.  Those flare-ups, the veteran 
added, were brought on by a variety of stimuli, including 
turning the wrong way, sitting in one spot, lifting objects 
weighing more than 10 pounds, or repetitive lifting.  While 
the veteran complained of functional limitation of motion 
during flare-ups, she stated that she did not otherwise have 
any problems with "walking or transfers," and did not use a 
back brace or other assistive devices to ambulate.  She 
denied any history of falls, and indicated that she did not 
experience much limitation in her daily activities, except 
during flare-ups.  Nevertheless, she stated that she had 
problems lifting her kids and doing housework that involved 
getting on her hands and knees to clean.  The veteran 
indicated that she currently worked as a supervisor in a 
vacuum assembly factory, adding that she had missed about 
three days of work in the last six months due to back and 
head pain.  Significantly, however, she expressly denied 
experiencing any prolonged periods of incapacitation in the 
past year because of her back disability.  She also denied 
any numbness, weight loss, fevers, dizziness, or bladder or 
bowel deficiencies.  

Clinical evaluation revealed the following ranges of motion: 
forward flexion to 65 degrees, with pain at 60 degrees, 
extension to 22 degrees, with pain at 18 degrees, right and 
left lateral flexion to 25 degrees, with pain at 20 degrees, 
and right and left lateral rotation, with pain at 20 degrees.  
Increased pain was noted on repetitive use.  Additionally, 
the veteran's muscle tone, muscle strength, and gait were all 
found to be within normal limits.  Her muscle power was 5/5 
in the lower extremities, and there was normal sensation.  
Her deep tendon reflexes were 2+, and there was no evidence 
of any gross neurological deficits.  

On X-ray examination, the veteran was found to have a minimal 
retrolisthesis of the C3 upon the C4 vertebrae, with normal 
cervical vertebra stature and well-maintained disc spaces.  
Her thoracic spine was noted to be within normal limits.  Her 
lumbosacral vertebra were also found to be normal in 
configuration and alignment, though some mild narrowing of 
the L2-L3 and L3-L4 disc spaces was indicated.  Additionally, 
it was noted that early degenerative disc disease could not 
be completely ruled out.

Based upon the results of the veteran's most recent VA 
examination, the only occasion in which range of motion 
testing was conducted since September 26, 2003, the Board 
concludes that her limitation of motion most accurately falls 
within the moderate range.  At no time has the range of 
motion in the veteran's back been found to be moderately 
severe, severe, or extremely minimal.  Thus, under the old 
qualitative criteria for evaluating limitation of motion of 
the lumbar spine, the veteran's back disability was not shown 
to be severe, but was shown to be no more than moderate, for 
which a 20 percent rating was warranted.  38 C.F.R. § 4.71a, 
DC 5292 (2002).  Accordingly, the old schedular criteria of 
DC 5292 cannot serve as a basis for an increased rating in 
this particular case.

Under the more specific numerical criteria found under the 
revised spinal regulations in effect since September 26, 
2003, the veteran's lumbar spine disability again fails to 
satisfy the requirements for more than a 20 percent rating.  
According to those new regulations, her ranges of motion fall 
at most within the requirements for a 20 percent rating: 
forward flexion greater than 30 degrees but not greater than 
60 degrees; or combined range of motion not greater than 120 
degrees.  38 C.F.R. § 4.71a, DC 5237 (2007).  Thus, the new 
schedular criteria of DC 5237 cannot serve as a basis for an 
increased rating either.

Similarly, when rated under the diagnostic code for 
lumbosacral strain, the veteran's back disability again fails 
to satisfy the qualitative criteria for a rating higher than 
20 percent under the old version, as well as under the new 
version.  38 C.F.R. § 4.71a, DC 5295 (2002); 38 C.F.R. § 
4.71a, DC 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2007).  Under the old schedular 
criteria of DC 5295, a higher rating of 40 percent was not 
warranted unless there was listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of joint space; or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, DC 
5295 (2002).  In this case, the record reflects that at the 
time of her March 2006 VA examination, the veteran was found 
to have mild scoliosis and thoracolumbar strain.  However, it 
was expressly noted that her spine, limbs, posture, and gait 
were otherwise within normal limits.  X-rays of her thoracic 
spine were negative for any abnormalities.  There was no 
indication of listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some combination of the above with abnormal 
mobility on forced motion. 38 C.F.R. § 4.71a, DC 5295 (2002).  
Thus, the veteran's back disability overall does not satisfy 
the criteria for a higher rating of 40 percent under the old 
criteria of DC 5295.  Nor does it meet the criteria for a 
higher rating of 40 percent under the new criteria, for the 
reasons discussed above.

Turning to DC 5293, the diagnostic code pertaining to IDS, 
the Board observes that on VA examination in May 2006, the 
veteran's ranges of motion were found to be affected by pain, 
with increased pain on repetitive use.  However, her muscle 
strength, muscle tone, and gait were all found to be within 
normal limits.  No sensory or deep tendon reflex 
abnormalities were noted, nor was there any evidence of gross 
neurological deficits or muscle atrophy.  Accordingly, the 
Board concludes that neither the veteran's March 1999 and 
July 2000 VA examinations, the findings of which were 
discussed previously, nor the findings of her most recent VA 
examination support a conclusion that she has neurological 
symptoms amounting to severe recurrent attacks of IDS with 
little intermittent relief.  Therefore, the Board finds that 
the veteran is not entitled to an increased rating for her 
back disability under the criteria of DC 5293, as in effect 
prior to September 23, 2002.

As of September 23, 2002, IDS can also be rated either on the 
basis of the total duration of incapacitating episodes over 
the a 12 month period or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations, along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least four weeks but less than six during the 
past 12 months.  Incapacitating episodes were defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, DC 5243.

At the time of her most recent VA examination in May 2006, 
the veteran expressly denied experiencing any prolonged 
periods of incapacitation in the past year because of her 
back.  Nor did she report any incapacitating episodes 
totaling at least four weeks during any other one-year period 
under consideration.  Accordingly, the Board finds that the 
veteran is not entitled to an increased rating under this 
version of DC 5243.

The Board next turns to whether veteran is entitled to a 
higher rating based upon her orthopedic and neurological 
manifestations during the relevant time period.  With respect 
to the orthopedic manifestations, the ranges of motion found 
on VA examination in March 1999, July 2000, and May 2006, 
fell at most within the requirements for a rating of 20 
percent:  Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees.  Ankylosis was not shown.  Those ranges of 
motion would warrant a rating of no more than 20 percent 
under the general rating formula.  Additionally, while the 
veteran was noted to have scoliosis, reversed lordosis, and 
abnormal kyphosis, those conditions are also contemplated by 
the 20 percent rating under the general rating formula.  The 
requirements for a higher rating, forward flexion of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, have not been shown. 38 C.F.R. § 4.71a, 
DCs 5243, 5237 (2007).  Given that the veteran has been in 
receipt of a 20 percent rating under DC 5237 since the 
effective date of the amendment of the regulatory criteria on 
September 26, 2003, the Board finds that the General Rating 
Formula for Diseases and Injuries of the Spine cannot serve 
as a basis for an increased rating.

With respect to neurological manifestations, the clinical 
evidence dated since September 26, 2003, is void of any 
symptoms or assessment of radiculopathy in the lower 
extremities, bilaterally.  At the May 2006 VA examination, 
the veteran's muscle tone, muscle strength, and gait were all 
found to be within normal limits.  There was no indication of 
muscle atrophy in the lower extremities, and there was normal 
sensation.  Her deep tendon reflexes were 2+, and there was 
no evidence of any gross neurological deficits.  Accordingly, 
the Board finds that the evidence of record since September 
26, 2003, does not support an award of a separate rating for 
neurological manifestations of the veteran's back disability 
in her lower extremity under DC 8520.

The Board also finds that the veteran is not entitled to a 
higher rating for the thoracic segment of her back disability 
under the old schedular criteria for limitation of motion (DC 
5291).  Indeed, her most recent May 2006 VA examination did 
not demonstrate any evidence of limitation of motion with 
respect to the thoracic spine.  Nor is a higher rating 
warranted under the revised General Rating Formula for 
Diseases and Injuries of the Spine that became effective 
September 26, 2003.  The revised rating criteria address the 
spine in terms of the thoracolumbar spine, recognizing that 
the thoracic and lumbar segments move in unison.  Thus, in 
this case, because the veteran is service-connected for a 
disability of the lumbar spine that has been rated under the 
General Rating Formula, consideration of any limitation of 
motion of the thoracic spine would overlap with consideration 
of limitation of motion of the lumbar spine, resulting in 
pyramiding, which is forbidden under 38 C.F.R. § 4.14 (2007).  

Additionally, with regard to the new schedular criteria of DC 
5243, which pertains to IDS, the Board finds that the X-rays 
taken at the time of the May 2006 VA examination showed the 
veteran's thoracic spine to be within normal limits, and 
there is no competent evidence showing any appreciable 
symptomatology or functional impairment attributed to disc 
disease of the thoracic spine versus disc disease of the 
lumbar spine, as discussed above.  38 C.F.R. § 4.71a, DC 
5243.

The Board has also considered the provisions regarding 
additional loss of function due to pain and other factors.  
38 C.F.R. §§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 
(1995).  However, the current 20 percent rating contemplates 
functional loss due to painful motion.  Although the May 2006 
VA examiner did find that the veteran's ranges of motion were 
affected by pain as well as increased pain on repetitive use, 
that examiner did not find any signs of fatigability, lack of 
endurance, loss of motion, or incoordination affecting either 
the thoracic or lumbar spine.  Thus, even considering the 
effects of pain or other factors on use, there is no 
probative evidence that the veteran's back disability has 
been productive of limited motion to a degree that met the 
requirements for an increased rating during the relevant 
appeals period.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In sum, the weight of the credible evidence demonstrates that 
at no time since September 26, 2003, have the orthopedic 
manifestations of the veteran's back disability warranted 
more than a 20 percent rating.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Additionally, the evidence of record does 
not show that the veteran is entitled to a separate rating 
for the neurological manifestation of her back disability in 
her lower extremities, bilaterally.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased rating as of September 26, 
2003, and that claim is denied.  38 U.S.C.A. § 5107(b) (West 
2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities.  
However, the rating schedule also provides for exceptional 
cases involving compensation.  Ratings shall be based as far 
as practicable, upon the average impairments of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show marked interference with employment or 
frequent periods of hospitalization as a result of the 
veteran's back disability.  Therefore, the Board finds that 
the application of the regular schedular standards have not 
been rendered impractical and that referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service is not be warranted.

The Board acknowledges that the veteran has complained that 
her disability prevented her from working as a sales clerk 
and occasionally interfered with her ability to perform 
certain daily living activities, such as lifting heavy 
objects and repetitive lifting.  However, she has 
consistently denied that her back disability has prevented 
her from maintaining full-time employment, including as a 
daycare provider and factory supervisor, or that it has any 
significant impact on her ability to walk, sleep, or engage 
in sexual activity.  Moreover, the Board finds that there is 
no clinical evidence indicating that her service-connected 
disability has resulted in marked interference with 
employment beyond that contemplated in schedular ratings.  
Nor is there any evidence that it has warranted frequent, or 
indeed, any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R § 3.303 (2007).  

When no preexisting condition is noted at the time a veteran 
enters service, the presumption of soundness arises and the 
veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  
3.304(b) (2007).  

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the normal progress of the disease.  38 
C.F.R. § 3.306 (2007).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (2007); 38 C.F.R. § 3.307, 3.309 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2007).

In this case, the veteran contends that she has a leg length 
discrepancy that was caused by her service-connected back 
disability.  

Service medical records dated from December 1997 to December 
1998 indicate that the veteran was found to have a left leg 
that was slightly longer than her right.  At that time, the 
discrepancy was noted to be a congenital abnormality due to 
sacroiliac malalignment.  The service medical records are 
otherwise negative for any complaints or clinical findings of 
leg abnormalities, including any reports of injury resulting 
in a difference in leg length.

In light of the clinical evidence indicating that the 
veteran's leg length discrepancy  predated her period of 
active duty and was a congenital abnormality, the Board finds 
that her disability clearly and unmistakably existed prior to 
service.  The pertinent question is thus whether it was 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  The Board finds that the evidence of record does 
not show that the disability underwent any increase during 
service, therefore the presumption of aggravation of that 
disability does not attach.  38 C.F.R. § 3.306.

On VA examination in March 1999, the veteran's left leg was 
measured as 81 centimeters, while her right leg was assessed 
as 79 centimeters.  However, the VA examiner did not relate 
the veteran's leg length discrepancy to service or otherwise 
render an opinion as to its etiology.  Nor did the examiner 
who conducted the July 2000 VA examination, although the 
latter physician did opine that the veteran's leg length 
discrepancy was a cause of the veteran's back disability.  

In contrast with the previous VA examiners, the examiner who 
performed the May 2006 VA examination did not find any 
evidence of a discrepancy in leg length.  Nevertheless, that 
examiner indicated that even if the veteran did have such a 
leg length discrepancy, "it would be due to a congenital 
disorder, not due to any service-related problems."

An evaluation of the probative value of medical opinion 
evidence is based upon the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the opinion of the May 2006 VA 
examiner, concluding that any leg length discrepancy the 
veteran currently manifested was a congenital defect and not 
caused or aggravated in service, to be the most probative and 
persuasive evidence.  It was based on the examiner's thorough 
and detailed examination of the veteran and claims folder, 
and the examiner provided a rationale for the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims folder and the veteran's 
history, and the thoroughness and detail of the opinion).  
Furthermore, the Board notes that the VA examiner's final 
opinion is consistent with the veteran's prior VA 
examinations, which suggest that the difference in her leg 
lengths contributed to the development of her scoliosis, but 
do not indicate that her leg length discrepancy was itself 
incurred in or aggravated by service or by the service-
connected back disability.  Additionally, there are no other 
contrary competent medical opinions of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
However, in this case, there is no clinical evidence relating 
the veteran's leg length discrepancy to her military service.  
Accordingly, the Board finds that an additional VA 
examination is not required in this case because there is no 
objective evidence showing that any current left leg 
disability is related to any event, injury, or disease in 
service.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board recognizes that the veteran herself has attributed 
her leg length discrepancy to service.  However, as a 
layperson, she is competent to give a medical opinion on 
causation or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 
183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not capable of opining on matters 
requiring medical knowledge).  The veteran is competent to 
give evidence about what she experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, the veteran's statements 
may be competent to support a claim for service connection 
where the events or the presence of disorder or symptoms of a 
disorder are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, the veteran does 
not have the medical expertise to provide an opinion 
regarding the etiology.  While the veteran purports to 
provide some connection between her current symptoms and her 
service, her statements alone are not competent to provide 
the medical nexus and a medical professional has not made 
that connection.  Thus, the veteran's lay assertions are not 
competent or sufficient to establish service connection.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that there is no objective, probative 
evidence of record establishing a medical nexus or any 
relationship between military service and the veteran's leg 
length discrepancy.  Therefore, the Board finds that service 
connection for a leg length discrepancy is not warranted on a 
direct basis.  Nor is service connection warranted on a 
secondary basis.  Notwithstanding the veteran's statements 
that this discrepancy was caused by her service-connected 
back disability, there is no objective clinical evidence of 
record showing that to be the case.  To the contrary, the 
only evidence suggesting any kind of causal relationship 
between those two conditions is the July 2000 VA examiner's 
report, which indicated that the veteran's leg length 
discrepancy was a cause of her back disability, rather than 
the other way around.

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a leg length discrepancy and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, because the veteran filed her claims prior to 
the enactment of the provisions regarding notice, she was not 
initially provided with notification in compliance with that 
act.  However, pursuant to the Board's September 2005 remand, 
the RO provided the veteran with corrective notification in 
April 2006.  Additionally, the RO sent rating decisions in 
April 1999, September 2000 and February 2008, and a statement 
of the case in July 1999.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the April 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.










	(CONTINUED ON NEXT PAGE)




ORDER

A initial rating in excess of 10 percent from March 6, 1999, 
to September 25, 2003, and a rating in excess of 20 percent 
since September 26, 2003, for a back disability are denied.

Service connection for a leg length discrepancy is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


